DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-25-2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dorenwendt (DE 29912011) in view of Trageser (2006/0175487) and further in view of Conlee (5,924,199).  Dorenwendt discloses extruding a node (Fig. 1) having a closed elongate shape (4) and a radially outwardly projecting fin (3) with a free end ([0019], lines 163-164).  The node is extruded as one continuous piece of aluminum ([0008], lines 68-70).  The fin (3) has a void (hollow profile; [0018], line 155) which is at least 5% of a volume of the fin as shown in Fig. 1 wherein the hollow void is shown to be a larger volume than a wall thickness of the fin.  Dorenwendt discloses cutting the extrusion to length to form the node ([0019], lines 165-166).  Regarding claims 2-4, Dorenwendt discloses that the fin (3; Fig. 1) has legs (fin sides; dimension 7; Fig. 1) which form a rectangular shape enclosing the void.  Regarding claim 6, Dorenwendt discloses that a node fin (8; Fig. 2) has a notch (difference in wall thickness between 9,8; Fig. 2) extruded at an end of the node.  Dorenwendt does not specifically recite that the fin void is at least 5% of a volume of the fin.
 Trageser teaches [Fig. 1; 0024] extruding an aluminum node (20) including fins (16) having a void (34) between support structural walls (32) of the fins.  Fig. 3 shows a solid section (41) which corresponds to the void (34).  Trageser teaches [0025] that W1 is 9 inches and that W2 is 3 inches [0026] so that each void (34) extends for about 3 inches and has a height dimension defining the void volume which is at least 5% of the solid section (41), it is approximately equal to the volume of the solid section less the wall thickness of the support structure (32) as in Fig. 1.  Trageser teaches that the single piece extruded aluminum node is capable of supporting a load of about 13,000 lbs. ([0018], lines 1-3).  Regarding claim 5, Trageser teaches that a fin wall structure (16; Fig. 5) has attachment holes (28).
It would have been obvious to the skilled artisan prior the effective filing date of the present invention to extrude a void volume dimension of at least 5% in the fins of the extrusion of Dorenwendt as taught by Trageser in order to extrude a large enough void to reduce a weight of the extrusion while keeping structural integrity of the extrusion to support a load in excess of 200 lbs. and to provide attachment holes for connecting additional structure to the node.  Dorenwendt is an aluminum extrusion used in a structural frame connection and it would have been obvious to the skilled artisan to manufacture the aluminum extrusion of Dorenwendt to support a load of more than 200 lbs. as taught by Trgeser in order to provide structural integrity to the node.
Dorenwendt does not disclose that the aluminum extrusion billet is less than 13 inches.   Conlee teaches extruding an aluminum alloy billet (col. 2, lines 56-60) having a diameter of less than 13 inches (col. 3, lines 1-2) to form an extruded product have voids wherein the billet is constructed and arranged to be extruded through a die having a diameter of about 8 inches to form the extrusion (20; Fig. 1A).  It would have been obvious to the skilled artisan to optimize a billet and extrusion press size as taught by Conlee in order make the extrusion press less expensive and more readily available than a larger press to save on capital investment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725